Citation Nr: 0912698	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus has been 
assigned a 10 percent rating, which is the maximum schedular 
rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 
6260.

2.  The competent and credible evidence of record does not 
show that the Veteran's tinnitus requires frequent 
hospitalization or causes marked interference with 
employment.

3.  At its worst, audiometric test results correspond to a 
numeric designation of VII in the service connected right ear 
with speech discrimination of 64 percent.

4.  The Veteran does not meet the criteria for a 10 percent 
rating for the hearing loss in his service connected right 
ear and therefore the nonservice-connected left ear must be 
assigned a numeric designation of I.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for tinnitus or for an extraschedular 
referral.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial compensable rating for right 
ear hearing loss have not been met at any time during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 1160, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In increased rating claims, the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to all the claims on appeal, the Board notes that there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

As to the claim for an increase rating for tinnitus, letters 
dated in June 2005 and March 2006 notified the Veteran that 
he must submit medical evidence that demonstrated a greater 
level of disability than previously assessed in accordance 
with specific VA criteria for that particular disability.  
The June 2005 letter specifically informed the Veteran that 
he was receiving the maximum schedular rating under the 
applicable Diagnostic Code.  The March 2006 notice letter 
informed him that he may submit evidence showing that his 
service-connected tinnitus had increased in severity, that 
his disability rating would be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent, and advised him of 
the types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disability has 
become worse.  There was no reference, however, to the effect 
of the condition's worsening on the Veteran's employment and 
daily life.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment and daily life, the Veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his July 2005 and March 2007 
VA examination, the Veteran discussed the adverse affect that 
his tinnitus had on his daily life, which includes difficulty 
sleeping.  It is also shown that the Veteran is 86 years old, 
and that he retired from his employment as a welder.  He has 
made no indication that his tinnitus has hindered him from 
pursuing employment.  Thus, as the Board finds the veteran 
had actual knowledge of this requirement, any failure to 
provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that higher ratings would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why higher ratings 
were not warranted under that criteria were identified.
As to the claim for an initial compensable rating for right 
ear hearing loss, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient (i.e., the May 2005, June 2005, and March 2006 
38 U.S.C.A. § 5103(a) notice letters provided the Veteran 
prior to the April 2006 rating decision), VA's duty to notify 
in this case has been satisfied.  

As to all the claims on appeal, the Board finds that VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that 
the RO has obtained and associated with the claims file all 
identified, relevant, and available post-service medical 
records.  The record also shows that the Veteran was afforded 
two VA examinations in connection with his appeal and the 
information obtained by those examiners is adequate to allow 
the Board to adjudicate the claims.

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  




The Rating Claims

The Veteran and his representative contend that his tinnitus 
and right ear hearing loss are more severe than rated.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Tinnitus

The Veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the Veteran's request in the April 2006 rating 
decision because under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, there is no provision for assignment of a separate 
10 percent schedular evaluation for tinnitus of each ear.  
The Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§§ 4.25(b), 4.87, Diagnostic Code 6260, which limits a 
Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, in July 2006, the stay of adjudication of 
tinnitus rating cases was lifted.  

An earlier May 1946 rating decision assigned the Veteran's 
service connected tinnitus the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award a 
separate schedular evaluation for tinnitus in each ear or to 
award a schedular rating in excess of 10 percent for 
tinnitus, the Veteran's appeal of the April 2006 rating 
decision must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  This is true throughout the period of time during 
which his claim has been pending.  Hart, supra.


In this regard, the Board notes that the Veteran claim's that 
his tinnitus causes him to get no more than two hours of 
sleep a night, and the resulting loss of sleep interferes 
with his ability to function.  However, because the record 
does not show that his tinnitus requires frequent 
hospitalization or causes marked interference with 
employment, the Board finds that a referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Right Ear Hearing Loss

The April 2006 rating decision granted service connection for 
right ear hearing loss and rated it as non compensable 
effective from February 22, 2005, under 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100. 

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  38 C.F.R. § 4.85.

To evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.  Tables VI and VII are used to 
calculate the rating to be assigned.  Id.

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  

When impaired hearing is service connected in only one ear, 
then the nonservice-connected ear will be assigned a numeric 
designation of I unless the service-connected hearing loss in 
the other ear is at least 10 percent disabling and there is 
hearing impairment in the non service-connected ear under 
38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§§ 3.383(a)(3), 4.85(f).  

The Veteran's representative, in its March 2009 brief, argued 
that the August 2004 amendments to 38 U.S.C.A. § 1160(a)(3) 
allows VA to rate the claimant's service connected right ear 
disability taking into account the severity of his hearing 
loss in his non service connected left ear before the service 
connected right ear hearing loss is found to be compensable.  
However, the Board finds nothing in the language of 
38 U.S.C.A. § 1160(a)(3) that supports such a conclusion.  
Accordingly, the Board is required by law to rate the 
Veteran's non service connected left ear as a numeric 
designation of I unless the service-connected hearing loss in 
the right ear is at least 10 percent disabling.  38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R. § 3.383(a)(3), 4.85(f); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

On VA examination in July 2005, the puretone thresholds were 
60, 60, 75, and 95 decibels in the service connected right 
ear and 105+, 105+, 105+, and 105+ decibels in the non 
service connected left ear, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The average puretone threshold was 73 
in the service connected right ear and 105+ in the non 
service connected left ear.  Speech recognition ability was 
68 percent in the service connected right ear and could not 
be tested in the non service connected left ear.  

On VA examination in March 2007, the puretone thresholds were 
55, 60, 75, and 100 decibels in the service connected right 
ear and 105+, 105+, 105+, and 105+ decibels in the non 
service connected left ear, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The average puretone threshold was 73 
in the service connected right ear and 105+ in the non 
service connected left ear.  Speech recognition ability was 
64 percent in the service connected right ear and 0 percent 
in the non service connected left ear.  

Applying these test results to 38 C.F.R. § 4.85, Table VI, 
shows that the Veteran, in his service connected right ear, 
had a numeric designation of VI in July 2005 and a numeric 
designation of VII in March 2007.  These tests results do not 
show that the Veteran met the criteria for a 10 percent 
rating for the hearing loss in his service connected right 
ear.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 
4.85(f).  A numeric designation of at least X would need to 
be shown.  Therefore, the nonservice-connected left ear must 
be assigned a numeric designation of I when evaluating if the 
Veteran meets the criteria for a compensable rating for his 
service connected right ear hearing loss.  Id.

Applying these test results to 38 C.F.R. § 4.85, Table VII, 
with the Veteran having at his worst a numeric designation of 
VII for the service connected right ear and a numeric 
designation of I for the non service connected left ear, does 
not show that he met the criteria for a compensable rating 
for the service-connected right ear hearing loss under 
38 C.F.R. § 4.85 at any time during the pendency of his 
appeal.

Next, the Board finds that 38 C.F.R. § 4.86(a) is for 
application in this appeal because the Veteran has thresholds 
of 55 or greater in each of the specified frequencies.  In 
this regard, applying the above test results to 38 C.F.R. 
§ 4.85, Table VIa, shows that the Veteran in July 2005 and 
March 2007 had a numeric designation of VI for the service 
connected right ear.  These tests results do not show that 
the Veteran met the criteria for a 10 percent rating for the 
hearing loss in his service connected right ear.  38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Therefore, 
the nonservice-connected left ear must be assigned a numeric 
designation of I when evaluating if the Veteran meets the 
criteria for a compensable rating for his service connected 
right ear hearing loss.  Id.

Applying these test results to 38 C.F.R. § 4.85, Table VII, 
with the Veteran having at his worst a numeric designation of 
VI for the service connected right ear and a numeric 
designation of I for the non service connected left ear, also 
does not show that he met the criteria for a compensable 
rating for the service-connected right ear hearing loss under 
38 C.F.R. § 4.85 at any time during the pendency of his 
appeal.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for right ear hearing loss.  38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the March 2005 audiogram from the Veteran's 
private physician.  However, the Board notes that the March 
2005 audiogram only included graphical representations of the 
audiometric evaluation data taken during this examination 
without the physician's interpretation of the graph.  
Therefore, since the Court in Kelly v. Brown, 7 Vet. App. 471 
(1995) stated that the Board may not interpret graphical 
representations of audiometric data, the Board cannot 
interpret the March 2005 graph in determining whether the 
Veteran met the criteria for a compensable rating for his 
right ear hearing loss.  

Lastly, the Board notes that the Veteran claim's that his 
hearing loss is so bad that without his hearing aids it is 
impossible to hearing anything.  However, because the record 
does not show that his bilateral hearing loss requires 
frequent hospitalization or causes marked interference with 
employment, the Board finds that a referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is not 
warranted.  See Bagwell, supra.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither the Veteran nor his 
representative are competent to report that a service 
connected disability meets the criteria for an increased 
rating because such an opinion requires medical expertise 
which they have not been shown to have.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu, supra.  




The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an increased rating must be 
denied.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.

An initial compensable rating for hearing loss of the right 
ear, at any time during the pendency of the appeal, is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


